Citation Nr: 1017771	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  08-11 803	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an earlier effective date (EED) prior to July 
12, 2005, for a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

A. A. Booher, Counsel




INTRODUCTION

The Veteran had active service from June 1963 to January 
1965.  He was born in 1945.

This appeal to the Board of Veterans' Appeals (Board) is from 
actions taken by the above Department of Veterans Affairs 
(VA) Regional Office (RO).

Service connection is in effect for bilateral defective 
hearing, for which a 80 percent rating is assigned; and 
tinnitus, for which a 10 percent rating is assigned.  A TDIU 
has been assigned from July 12, 2005, as well as eligibility 
for Chapter 35 benefits.  


FINDING OF FACT

Prior to the promulgation of a decision, the Veteran withdrew 
his appeal on the issue of EED for a TDIU.


CONCLUSION OF LAW

Because the Veteran has withdrawn his appeal relating to the 
issue EED for TDIU, the Board does not have jurisdiction to 
consider that claim.  38 U.S.C.A. § 7105 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2009).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
that fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision. 38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his/her authorized representative.  38 
C.F.R. § 20.204.

The issue of entitlement to an EED for a TDIU was fully 
developed by the RO, included in the Veteran's Substantive 
Appeal, and certified to the Board on appeal.

In a VA Form 21-4138, which was sent by facsimile to the 
Board on May 7, 2010, the Veteran withdrew his pending 
appeal.  There remain no allegations of errors of fact or law 
for appellate consideration as to that issue.  Thus, the 
Board does not have jurisdiction to review them, and they 
must therefore be dismissed, without prejudice.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5); 38 C.F.R. §§ 20.202, 20.204(b), (c).



ORDER

The appeal for entitlement to EED for a TDIU is dismissed.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


